DETAILED ACTION
This action is in response to Application No. 17/064,077 originally filed 10/06/2020. The amendment presented on 08/25/2021 which provides amendments to claim 1 is hereby acknowledged. Currently Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/25/2021, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of 05/25/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1 -5 are allowed.

The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record, namely, Park et al. U.S. Patent Application Publication No. 2013/0286003 A1 hereinafter Park and Higuchi U.S. Patent Application Publication No. 2017/0011703 A1 hereinafter Higuchi or any other cited art of record does not appear to fairly suggest either alone or in combination the recited features of the independent claim 1 (and similarly recited in claim 5) of “a first latch that sequentially retrieves the pixel data piece from the pixel data piece group for each one horizontal scanning period of the video data signal, the first latch holding the pixel data piece as a first pixel data piece; a second latch that retrieves the first pixel data piece from the first latch at a timing when the retrieval of the pixel data piece by the first latch is completed, the second latch holding the first pixel data piece as a second pixel data piece; an interpolation data generating unit that obtains the first pixel data piece from the first latch and obtains the second pixel data piece from the second latch so as to generate an interpolation data piece by interpolating between the first pixel data piece and the second pixel data piece; a third latch that alternately retrieves the second pixel data piece from the second latch and the interpolation data piece from the interpolation data generating unit, the third latch sequentially outputting the second pixel data piece and the interpolation data piece alternately as a third pixel data piece; and a gradation voltage output unit that outputs a gradation voltage signal corresponding to the third pixel data piece based on the third pixel data piece output from the third latch.”. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael J Jansen II/           Primary Examiner, Art Unit 2626